DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13389276, filed on 02/07/2012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 12/30/2019.  These drawings are reviewed and accepted by the examiner.

Allowable Subject Matter
Claims 22-26
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 22, Sung et al. (US 20070033023 A1) teaches:
“transforming the low frequency bandwidth signal into a quadrature mirror filter bank (QMF) domain to generate a first low frequency QMF spectrum” (par. 0051; ‘The linear prediction analyzer/quantizer 301 obtains a linear prediction coding coefficient using a general code excited linear prediction (CELP) method by using a high-band input signal received from a quadrature mirror filter (QMF), and then quantizes the coefficient.’);
“generating signals that are pitch shifted, by applying different shift coefficients to the low order harmonic patch, and generating a high frequency QMF spectrum from the signals” (par. 0048; ‘In operation 116, the high-band coder 300 codes the received high-band signal by using the low-band pitch delay information and the low-band excited signal energy information received from the low-band coder 200.’); and
“generating the full bandwidth signal by combining the modified high frequency QMF spectrum with the first low frequency QMF spectrum” (par. 0081; ‘Referring back to FIG. 6, signals output from the low-band decoder 2000, the high-band decoder 3000, and the wide-band decoder 4000 are combined according to respective bands, and are transmitted to the band combiner 5000.’).
However, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “generating a low order harmonic patch by time- stretching the low frequency bandwidth signal by transforming the low frequency . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,093,080 B2 in view of Nomura et al. US 20050171785 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed to a bandwidth extension method for producing a full bandwidth signal from a low frequency bandwidth signal.


Instant Claim
US Patent Claim
22.	A bandwidth extension method for producing a full bandwidth signal from a low modifying the high frequency QMF spectrum to satisfy a high frequency energy condition; and	generating the full bandwidth signal by combining the modified high frequency QMF spectrum with the first low frequency QMF spectrum.

	transforming the low frequency bandwidth signal into a quadrature mirror filter bank ( QMF) domain to generate a first low frequency QMF spectrum;	generating a low order harmonic patch by time-stretching the low frequency bandwidth signal by transforming the low frequency bandwidth signal into a second low frequency QMF spectrum having finer frequency resolution than the first low frequency QMF spectrum;
	generating signals that are pitch shifted, by applying different shift coefficients to the low order harmonic patch, and generating a high frequency QMF spectrum from the signals; and
		
	generating the full bandwidth signal by combining the high frequency QMF spectrum with the first low frequency QMF spectrum.



Claims 2-5



This feature is taught by Nomura (par. 0060; ‘Band expander 103 generates a high-frequency subband signal representing a high-frequency audio signal from the high-frequency bit stream, the low-frequency subband signal, and the corrected target energy that have been input thereto, and outputs the generated high-frequency subband signal to subband combiner 104.’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the US Patent’s high frequency QMF spectrum by incorporating Nomura’s band expander in order to output a corrected target energy. (Nomura: par. 0059)

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658